UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:333-4028LA MINISTRY PARTNERS INVESTMENT COMPANY, LLC (Exact name of small business issuer in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization) 26-3959348 (I.R.S. Employer Identification No.) 915 West Imperial Highway, Suite 120, Brea, California92821 (Address of principal executive offices) Issuer’s telephone number:(714) 671-5720 Securities registered under 12(b) of the Exchange Act:None Securities registered under 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNo þ. Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNoo.The Issuer has filed all Securities Exchange Act reports for the preceding twelve months. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ. Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. As of December 31, 2008 (the last date any sale or exchange was made of our Class A common units), the aggregate market value of the registrant’s Class A common units held by non-affiliates was $1,809,572.The registrant has sold no Class A common units within the past sixty days and there is no public market value for the registrant’s Class A common units.The number of Class A common units outstanding, as of March 29, 2013, was 146,522. DOCUMENTS INCORPORATED BY REFERENCE None. MINISTRY PARTNERS INVESTMENT COMPANY, LLC FORM 10-K TABLE OF CONTENTS Page No. Part I Item 1. Business 2 Item 1A. Risk Factors 26 Item 1B. Unresolved Staff Comments 43 Item 2. Properties 43 Item 3. Legal Proceedings 45 Item 4. Mine Safety Disclosures 45 Part II Item 5. Market for our Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 46 Item 6. Selected Financial Data 47 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 48 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 78 Item 8. Financial Statements and Supplementary Data Financial Reports F-1 - F-41 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 81 Item 9A. Controls and Procedures 81 Item 9B. Other Information 82 Part III Item 10. Directors and Executive Officers of the Registrant 82 Item 11. Executive Compensation 88 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 89 Item 13. Certain Relationships and Related Transactions, and Director Independence 91 Item 14. Principal Accountant Fees and Services 93 Part IV Item 15. Exhibits and Financial Statements Schedules 93 SIGNATURES 95 Explanatory Note for Purposes of the “Safe Harbor Provisions” of Section21E of the Securities Exchange Act of 1934, as amended Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements are included with respect to, among other things, our current business plan, business strategy and portfolio management. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results or outcomes to differ materially from those contained in the forward-looking statements. Important factors that we believe might cause such differences are discussed in the section entitled, “Risk Factors” in PartI, Item1A of this Form10-K or otherwise accompany the forward-looking statements contained in this Form10-K. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. In assessing all forward-looking statements, readers are urged to read carefully all cautionary statements contained in this Form10-K. PART I Item 1. BUSINESS Our Company We are a privately owned California limited liability company with 12 equity owners, 11 of whom are federal or state chartered credit unions and one of whom is the Asset Management Assistance Center of the National Credit Union Administration (“we”, “us”, “our” or the “Company”). We exist to help make evangelical ministries more effective by providing ministries with Biblically-based, value-driven financial services and by providing funding services to the credit unions who serve those ministries. We do this by investing in mortgage loans made to churches and ministries. These loans are typically originated by credit unions and secured by church and church-related real property owned by and/or maintained for the benefit of evangelical churches or church-related organizations such as Christian schools and ministries.Most of the mortgage loans in our loan portfolio have been purchased from our largest equity investor, the Evangelical Christian Credit Union of Brea, California (“ECCU”), and ECCU acts as our primary servicer for a significant portion of those loans. In recent years, we have developed the capability to originate and service loans ourselves and an increasing proportion of our portfolio is now originated and serviced by us.As of December 31, 2012, we owned a total of 123 mortgage loans, with an outstanding principal balance of $157.4 million.As of the date of this Report, we service 60 of these mortgage loan interests.The average loan balance for our mortgage loan investments is $1.3 million and our loans have a weighted average life to maturity period of 3.5 years at December 31, 2012.Substantially all of our business operations currently are conducted in California and our mortgage loan investments are primarily concentrated in California. 2 We were incorporated under California law on October 22, 1991 under the name Ministry Partners Investment Corporation and established as a credit union service organization, or ("CUSO"), by ECCU for the purpose of providing mortgage loans to evangelical churches and ministry organizations. Effective as of December 31, 2008, we converted our form of organization from a California corporation to a California limited liability company. This conversion was a statutory conversion authorized under Section 1150 of the California Beverly Killea Limited Liability Company Act. Upon the conversion, we became, by operation of law, a California limited liability company. As a result of the conversion, our name changed to "Ministry Partners Investment Company, LLC.” Since the conversion became effective, we have been managed by a group of managers that carry out their duties similar to the role and function that the board of directors performed under our previous bylaws.Operating like a board of directors, the managers have full, exclusive and complete discretion, power and authority to oversee the management of our affairs. To finance our mortgage loan investments, we obtain funds from the sale of our debt securities. We also obtain funds from lines of credit provided by various financial institutions and, from time to time, sell participation interests in our mortgage loan investments to generate additional funds. We market our debt securities primarily to investors who are in or associated with the Christian community, including individuals, ministries and other organizations and associations.As a CUSO, we invest in and originate loans made to evangelical churches and ministry organizations. In 2007, we created a wholly-owned special purpose subsidiary, Ministry Partners Funding, LLC (“MPF”), for the purpose of warehousing church and ministry mortgages purchased from ECCU or originated by us for subsequent securitization.The funds for these acquisitions came primarily from a $150 million line of credit provided by Fairway Finance Company, LLC as lender and BMO Capital Market Corp., as agent (the “BMO Facility”). Because of the collapse of the mortgage-backed securities market and severe credit crisis that adversely impacted global financial markets in the latter part of 2008, we did not securitize any of the mortgage loans that MPF purchased.MPF’s loan purchasing activity continued through early 2009, after which its operations ceased and its assets, including loans, were transferred to us.All liabilities of MPF have been paid off.We closed down the active operations of MPF effective December 31, 2009 but we have maintained MPF’s existence as a Delaware limited liability company for possible future use as a financing vehicle to effect debt financing transactions. On November 13, 2009, we formed a wholly-owned subsidiary, MP Realty Services, Inc., a California corporation (“MP Realty”).MP Realty provides loan brokerage and other real estate services to churches and ministries in connection with our mortgage financing activities. On February 23, 2010, the California Department of Real Estate issued MP Realty a license to operate as a corporate real estate broker. 3 On April 26, 2010, we formed Ministry Partners Securities, LLC, a Delaware limited liability company (“MP Securities”).On July 6, 2010, MP Securities became a registered broker-dealer firm under Section 15 of the Securities Exchange Act of 1934.Effective as of March 2, 2011, MP Securities’ application for membership in the Financial Industry Regulatory Authority (“FINRA”) was approved.MP Securities has been formed to provide financing solutions for churches, charitable institutions and faith-based organizations and act as a selling agent for securities offered by such entities. In May 2012, MP Securities began selling Secured Investment Certificates issued by the Company pursuant to an offering to qualified investors that meet the requirements of Rule 506 of Regulation D, promulgated by the U.S. Securities and Exchange Commission (“SEC”).On September 24, 2012, MP Securities received a no objections letter from FINRA, thereby authorizing MP Securities to act as a selling agent for the Company’s Class A Notes offering under a registration statement declared effective by the SEC on October 11, 2012.In November 2012, MP Securities also began selling investments in mutual funds.In addition to serving as a selling agent for the Company’s Class A Notes and other debt securities, MP Securities will distribute debt securities issued by religious organizations and business members of credit unions the Company serves and will act as a selling agent in placing mortgage backed business loans made by credit unions to institutional investors. We are a California limited liability company and our principal executive offices are located at 915 West Imperial Highway, Suite 120, Brea, California 92821.Our telephone number is (714)671-5720 and our website address is www.ministrypartners.org. Our Business We are a non-bank financial services company that conducts business on a national scope.We were organized for the specific purpose of assisting evangelical Christian churches and organizations by providing financing for the acquisition, development and/or renovation of churches or church-related properties, and to provide Christian investors the opportunity to participate in funding those projects. The religious loan market segment has grown dramatically over the years since our inception and both the size of the loans and the number of qualified borrowers in this sector has steadily increased. Prior to the 2008 global financial crisis that adversely affected real estate values in certain regions of the United States, the size of the church and ministry mortgage financing market in the United States was estimated to range between $20 billion and $40 billion annually.While post-crisis estimates of the size of this market have been difficult to obtain, we believe that the demand for ministry loans will continue to exceed available lending and financing sources for this sector. We base our belief on our past experience with making loans to this market segment and on information we have obtained through contact with sources in the industry.We believe that the availability of lenders serving this market has been somewhat unpredictable as larger financial institutions expand, contract or vacate this niche market during periods of expansion or contraction.As a financial services company that has specialized in assisting these organizations since we commenced operations in 1991, we believe that the lack of predictable financing sources for evangelical Christian churches and organizations presents us with a significant opportunity.In addition, we believe that lenders that are active in the market for church loans appear to have tightened their credit standards.As the economic climate in the U.S. improves and real estate values in markets that have been adversely impacted by global economic conditions continue to improve, we believe that the secondary market for church and ministry loans presents a business opportunity that we intend to pursue. 4 Because the financial base and resources of church and ministry organizations have grown larger and these organizations increasingly employ more sophisticated accounting and budgetary practices, more financial institutions that do not normally originate religious loans are now willing to participate in or purchase loans in this market segment. As a result, a limited but robust secondary market for these loans has developed among financial institutions, especially credit unions, and we are an active participant in that market. Our general practice in recent years has been to fund loan acquisitions with borrowings under our credit facilities. We then repay borrowings on our credit facilities with proceeds from the sale of investor notes, mortgage loan prepayments and repayments, and from our operating income. Our ability to access capital to repay borrowings under our credit facilities is subject to variability based upon a number of factors, including volatility in the capital markets, the relative interest rates that we are prepared to pay for our investor debt obligations, the ability of our borrowers to access capital to repay or prepay their obligations to us, and our ability to sell our mortgage loan assets. Any occurrence that disrupts our ability to access capital from these sources may have a material adverse effect on our ability to grow our business, meet our commitments, and make distributions or payments to our equity owners and debt securities investors. Although in recent years we have primarily relied on credit facilities made available by institutional lenders to fund our mortgage loan investments, we are pursuing a strategy over the next few years that we believe will enable us to transition to a more diverse mix of financing sources.Our strategy includes the sale of debt securities to institutional and high net-worth investors collateralized by specific mortgage loans, expanded efforts to generate capital through the sale of loan participation interests to other financial institutions and expanding the sale of our debt securities through the efforts of our recently activated, wholly-owned broker-dealer firm, MP Securities. Our revenue is generated primarily from: · interest income earned on our mortgage loan investments; · fee income generated from originating and servicing mortgage loans; · gains realized on the sale of loans and loan participation interests to financial institutions; and · fee income generated from the sale of securities and investment products by our wholly-owned broker-dealer firm. In 2012, the United States economy continued to show signs of a limited recovery from the deep recession that commenced in 2008 with the collapse of the country’s financial markets.In particular, churches and ministries, including our borrowers, were impacted by the sharp rise in unemployment that followed the financial collapse in 2008, and by a U.S. economy that has been characterized by uncertainty in business and consumer confidence and substantial declines in property values in many of the markets we serve.As national employment statistics slowly improved, churches and ministries began reporting more stable revenues and improvements in their financial positions during 2012.Our mortgage loan portfolio also reflected this trend in 2012 as we saw continued improvement in the quality of our loan portfolio, a decrease in the number of loans being characterized as non-performing and improvements in the delinquency rates of our borrowers. 5 During 2012, we successfully (i) increased our net interest income by 25% and improved our net interest margin from 2.10% to 2.82%; (ii) sold two impaired loans for a price above their carrying value, thereby allowing us both to avoid additional foreclosure expenses and reduce our provisions for loan losses from $1.49 million at December 31, 2011 to a credit of $9 thousand at December 31, 2012; (iii) obtained regulatory approval from the SEC and FINRA for our wholly-owned broker-dealer firm, MP Securities, to begin distributing our Class A Notes offering; (iv) decreased our loan delinquency rates from 7.5% to 2.2% through the implementation of enhanced collections, appraisal and loan risk rating policies and the continued expansion of a credit management team that is focused on resolving delinquent and defaulted loans through a combination of workouts, restructurings and, where inevitable, foreclosure actions; and (v) continued the process of implementing a strategy designed to diversify our revenue sources through the hiring of skilled staff that will allow us to pursue expansion of the services and investment products that MP Securities will be able to offer.Our net income of $417 thousand for the year is the result of the successful implementation of a number of initiatives we implemented in late 2011 and continued to focus on throughout 2012.We believe we can continue this trend as we undertake efforts to grow our balance sheet in order to take further advantage of our improved net interest margin and pursue new non-interest related sources of revenue. Lending Activities Loan Origination, Acquisition and Underwriting We have expanded our in-house staff, improved our operational systems and underwriting resources which has enabled us to expand our ability to originate, underwrite and service our mortgage loan investments.From time to time, we also purchase mortgage loans and loan participation interests from other financial institutions, including ECCU.When we acquire a mortgage loan or loan participation interest, we apply our internally developed underwriting criteria and loan acquisition policies and review the underwriting procedures carried out by the financial institution that is selling the loan or participation interest.When we originate a loan, we rely entirely on our own underwriting capabilities and standards.Typically, we receive an origination fee and loan processing fee at the inception of each loan.In 2012, we purchased $3.3 million in mortgage loans from ECCU as well as $9.1 million in mortgage loans and mortgage loan participations from other financial institutions.We did not purchase any loans from ECCU during the year ended December 31, 2011, although we purchased $2.0 million in mortgage loans from other financial institutions.As a result of our increased focus on originating our own loans, we originated $9.7 million and $4.7 million in loans during the years ended December 31, 2012, and 2011, respectively. 6 Servicing ECCU has been making mortgage loans for ministry related projects for over 40 years and has originated and currently provides loan servicing arrangements for more than $1.5 billion in mortgages held by investors.Based upon ECCU’s successful record in underwriting profitable and performing mortgage loans, we have entered into a servicing agreement with ECCU for certain of our mortgage loan investments.As of December 31, 2012, ECCU was servicing 59 loans for us, totaling approximately $76.1 million in loan principal outstanding.We also own approximately $4.1 million in mortgage loan investments which are being serviced by America’s Christian Credit Union, a Glendora, California based credit union. In 2010, we implemented a new core processing system.This system, as well as an increase in support staff, has allowed us to take on the servicing of loans previously serviced by ECCU or originated by us.As of December 31, 2012, we were servicing 60 loans, totaling approximately $77.2 million in loan principal outstanding.During 2013, we estimate that we will refinance around $24.3 million of maturing loans in our loan portfolio for which we will assume the servicing role, thus realizing significant cost savings. Even accounting for the cost of adding new staff and systems to increase our loan servicing capacity, we expect to achieve significant decreases in costs by servicing our loan portfolio over the next several years.Our newly developed servicing capability also represents the operational foundation of our loan participation strategy, which will enable us to produce recurring servicing revenue from loan participations sold. The conversion of our technology platform enables us to process, record, transmit and account for all financial and operational data for the benefit of other credit unions, finance lenders, churches, financial institutions and investors. With these additional capabilities, we believe we will be able to expand our loan servicing capabilities. Types of Loans We invest primarily in mortgage loans secured by liens on churches, church-related and/or ministry related properties.Generally, our loans are secured by first mortgage liens, but we may invest in loans secured by second liens or which are guaranteed junior secured obligations, or in unsecured loans, if such loans meet our loan criteria. Permanent Loans We acquire or originate mortgage loans that may have an adjustable interest rate or fixed rate.The term for a mortgage loan may not exceed 30 years and the maximum loan to value ratio may not exceed 90% without approval from our Board of Managers.Historically, our standard loan investments have been limited to five year maturities.Recently, however, we have begun making offers of ten year maturities on newly originated loans. 7 Construction Loans Construction loans may be made to finance the construction or restoration of facilities for schools, worship facilities or ministry related purposes.These loans normally will have a final maturity that will not exceed five years, with a construction draw period that will not exceed 12months.In most instances, construction loans are interest-only on the outstanding balance drawn for construction.Under our Church and Ministry Loan Policy, the maximum loan to value ratio for a construction loan is 90%.As of December 31, 2012, we had $65.2 thousand of construction loans outstanding as well as $349.8 thousand in unfunded construction loan commitments. Participation Interests From time to time, we also invest in participation interests in secured mortgage loans, whereby we own a participation interest in a mortgage with a credit union or other lender.By investing in a participation interest, we can participate in a larger loan investment and diversify our mortgage loans investment portfolio while minimizing our exposure to the aggregate amount of the loan.When we invest in a “participation interest”, we purchase an undivided interest in a loan that has been originated by a credit union or other financial institution and we share principal and interest payments received from the borrower in an agreed upon manner.When we purchase a participation interest, the purchase transaction is governed by a participation agreement entered into by the originator and the participant containing guidelines as to ownership, control and servicing rights.In most instances, the originator retains all rights with respect to enforcement, collection and administration of the loan.When we enter into a loan participation agreement to purchase a loan participation interest from a financial institution, we may have more limited access to the borrower and the lead lender is generally entitled to exercise discretionary power in administering performing loans and undertaking collection efforts in connection with any of its non-performing loans.As of December 31, 2012, approximately $47.6 million, or 30% of our total loan portfolio, consisted of loan participations we purchased from other financial institutions, including ECCU. Line of Credit We may make line of credit arrangements available to borrowers to meet their temporary working capital needs.The term of such arrangements typically will not exceed one year and will provide for minimum interest payments during the term of the loan.For loans made to members of credit unions that are secured by real property, accounts receivable, and/or inventory, the maximum loan to value ratio is 90% based upon the current value of the collateral.As of December 31, 2012, we had $75.0 thousand in unfunded line of credit commitments. Letters of Credit Under our Church and Ministry Loan Policy, we are authorized to issue letters of credit granting the person named in the letter the right to demand payment from us for up to a specified amount provided the conditions set out in the letter are met.We require that a letter of credit be fully secured by funds on deposit or restricted funds on a line of credit with a draw period on the line of credit that meets or exceeds the draw period on the letter of credit.As of December 31, 2012, we had $1.9 million in outstanding letter of credit commitments. 8 Our Loan Policies When we launched the Company, we relied upon ECCU to originate a sufficient supply of mortgage loans made to churches, schools, ministries and other non-profit corporations to purchase land, develop facilities, construct or renovate worship facilities or refinance existing indebtedness.Because ECCU has been making mortgage loans for ministry related projects for over 40 years and has a successful record in underwriting profitable and performing mortgage loans, we have contracted with ECCU to service a substantial portion of the loans in our loan portfolio.In recent years we have expanded our operations to include our own independent loan origination and underwriting activities.Our loan underwriting process involves a review and analysis of the church or ministry’s financial operation, the strength of the organization’s leadership team, prior history, financial capability, value of collateral and general creditworthiness. Our managers establish our loan policies and review them periodically and, from time to time, have authorized designated loan officers and our President to make loans within certain limits established by our managers.Our managers adopted a Church and Ministry Loan Policy to support our expanded levels of acquisition and origination of loans and also appointed a Credit Review Committee to review and carry out our loan policy.The Credit Review Committee may approve loans up to 25% of our tangible net worth or 5% of our aggregate loan portfolio, whichever is less.For loans exceeding the threshold, our managers have established an Investment Committee that reviews our loans and loan requests which exceed certain prescribed limits under our loan policies.Upon approval, we issue a written loan commitment to the applicant that specifies the material terms of the loan. Our Mortgage Loan Investment Standards Our policy is to require each of our mortgage loan investments to meet the following criteria: · Demonstration of Ability to Pay. The borrower must support its overall ability to timely pay principal and interest by its operational and cash flow history. For these purposes, "cash flow" includes donations and other revenue which the borrower can demonstrate to be continuing. Generally, debt service payments of the mortgage loan may not exceed a reasonable percentage of the borrower's cash flow over the expected term of the loan. · Term of Loan. The remaining term of each mortgage loan must be thirty (30) years or less from the date we acquire or originate the loan. · Priority of Secured Interest. The mortgage loan must be evidenced by a written obligation and must be secured by a deed of trust on the mortgaged property. 9 · Funding Escrow. Mortgage loans must be funded through a formal escrow in a customary manner in order to assure that we receive good title to our security interest in the loan at the time the loan is funded. · Value of Security. Each mortgage loan must be secured by real property for which there is available for review a recent independent appraisal or other independent valuation which supports the value of the property. · Title Insurance. Each mortgage loan must be covered by a standard lender's title insurance policy. · Application of Loan Proceeds. Procedures must be established to assure the loan proceeds will be used for the purposes authorized. Unless we waive the requirement for good cause, loan proceeds must be available only for expenditures on account of the project for which the loan was made. · Inspection. We, the original lender, or the lender's representative must have made a personal on-site inspection of the property securing the loan. · Insurance. We require our borrowers to obtain standard insurance protection customary in the industry, including title insurance (to insure against title defects and some forms of documentation), and liability and casualty insurance in customary amounts. We may also require special insurance in connection with particular mortgage loans, including earthquake, flood and environmental hazard insurance. · Lines of Credit and Letters of Credit.Our typical mortgage loan investment is a conventional real estate loan. However, from time to time we may make a loan commitment or loan funds pursuant to a line of credit or a letter of credit. These commitments and loans are typically secured by real property or funds pledged by the borrower.We require that our Loan Investment Committee approve the transaction. · Credit Union Members.Loans can be only made to credit union members or our investors, unless otherwise permitted by our Church and Ministry Loan Policy. · Location of Collateral.Each mortgage loan must be secured by real property located in the United States.Unsecured loans may be made without a geographical limitation provided that all payments are made in U.S. dollars and the financial statements of the borrower are in English. · Loan Limits.The aggregate total of all construction loans or loans secured by junior liens on real property may not exceed 200% of our tangible net worth.The maximum aggregate amount of any loan or loans to one borrower (or to related entities) may not exceed 25% of our tangible net worth at the time the loan is funded or acquired.The maximum aggregate amount of unsecured loans to any one borrower may not exceed 10% of our tangible net worth at the time the loan is funded or acquired.For any loan that exceeds 25% of our tangible net worth or 5% of our loan portfolio, whichever is less, the loan must be approved by our managers prior to funding. 10 · Subject to the foregoing discussion, the following tables demonstrate and confirm our compliance with these loan limit policies: AGGREGATE CONCENTRATION LIMITS (dollars in thousands) Policy Limit Year Ended December 31, 2012 Year Ended December 31, 2011 % of Tangible Net Worth (TNW) Number of Loans Unpaid Balance % of TNW Number of Loans Unpaid Balance % of TNW Construction Loans 200% 1 $
